Citation Nr: 1740663	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for cognitive and/or neurological abnormalities resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, memory problems, and any residuals resulting from shrapnel in the head and face.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty in the Army from November 1950 to November 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that denied service connection for a traumatic brain injury.  

In September 2013 and December 2013, the Board remanded the issue of entitlement to service connection for a traumatic brain injury for further development.  

In May 2014, the Board denied service connection for a traumatic brain injury.  

The Veteran then appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated and remanded the Board's May 2014 decision.  

In February 2016, the Board recharacterized the issue on appeal as entitlement to service connection for cognitive and/or neurological abnormalities resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, memory problems, and any residuals resulting from shrapnel in the head and face.  See also Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  

In February 2017, the Board requested a Veterans Health Administration (VHA) opinion and the VHA opinion was obtained in April 2017.  In April 2017, the Veteran and his representative were properly provided with a copy of the VHA opinion.  In June 2017, the Veteran's representative submitted additional argument in support of his appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's cognitive and neurological abnormalities resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, and memory problems, as well as residuals from shrapnel in the head and face, had their onset in service, and/or were caused by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for cognitive and neurological abnormalities resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, and memory problems, as well as residuals of shrapnel in the head and face, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), (b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability. 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439 (1995).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2014) and its implementing regulation, 38 C.F.R. § 3.304(d) (2016), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran is service-connected for posttraumatic stress disorder (PTSD).  He is also service-connected for residuals of a cold weather injury of the right foot and for residuals of a cold weather injury of the left foot.  

The Veteran contends that he has cognitive and/or neurological abnormalities, to include symptoms such as twitching of the eye, headaches, difficulty hearing, and memory problems, as well as residuals resulting from shrapnel in the head and face, that are all related to service.  He specifically maintains that he suffered gunshot and/or shrapnel wounds to the left side of his face during service and that the trauma to his skull caused twitching in the left eye, headaches, difficulty hearing, and memory problems.  He states that x-rays show that he has shrapnel in his lower jaw.  The Veteran reports that he was treated by a Navy corpsman and taken to a Navy ship for treatment.  He indicates that he was on the Navy ship for four to five days.  

The Board observes that the Veteran is service-connected for PTSD (as noted above) and for outpatient treatment of dental conditions due to service trauma.  The Veteran's traumatic dental wounds were reported to have been the result of a gunshot wound during service.  Additionally, a September 2012 private x-ray report shows a 3 mm metallic foreign body in the soft tissues of the Veteran's lip.  Therefore, the Board finds that the Veteran's account of his in-service injury is competent, credible, and consistent with the circumstances of his service, especially in light of the unavailable service treatment records and service personnel records.  

The Veteran served on active duty in the Army from November 1950 to November 1952.  His DD Form 214 indicates that he had ten months and twenty-one days of foreign and/or sea service.  His awards include the Korea Service Medal with one Bronze Service Star.  

The Board determined that the private and VA medical opinions of record were insufficient to decide the Veteran's claim on the merits and in February 2017 sought an opinion from a VHA specialist as to the etiology of the Veteran's claimed cognitive and/or neurological abnormalities resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, memory problems, and any residuals resulting from shrapnel in the head and face.  

An April 2017 VHA opinion was provided by a neurologist.  The physician noted that the Veteran's claims file was reviewed.  The physician indicated that he acknowledged that the Veteran currently suffered from cognitive and neurological symptoms, to include twitching of the eye, headaches, difficulty hearing, and memory problems, as well as evidence of a shrapnel injury to the head.  The physician reported that he accepted that the Veteran sustained a head injury during combat service in Vietnam, and that his currently symptomatology, as well as his symptomatology since service, were true.  

The physician indicated that upon careful review of the Veteran's records, and his personal knowledge and experience, he disagreed with the opinion from E. Cooley, M.D., that the symptoms the Veteran was suffering from, such as facial pain and insomnia, were related to his gunshot wound that he sustained in service.  The physician maintained that as the Veteran claimed that the onset of his headaches occurred shortly after his head injury, he agreed with Dr. Cooley that the symptoms of headaches that the Veteran was suffering from were proximately due to the gunshot would he sustained in the service.  

The physician reported that upon review of the Veteran's medical record, and in consideration of the course of his illness, to include the time of onset and progression of his symptoms, it was less likely than not that his twitching of the eye, difficulty hearing, and memory problems, resulted from his in-service combat head injury.  

The physician stated, more specifically, that in consideration of the Veteran's claim that his headaches occurred shortly after his head injury, it was more likely than not that they were proximately due to his in-service head injury.  The physician reported that the absence of evidence in the Veteran's medical records that he sought medical attention for treatment of his headaches did not contradict his statements that he had been suffering from headaches since his head injury.  

The physician further indicated that it was less likely than not that the Veteran's twitching of the eye, difficulty hearing, and memory problems were aggravated by his shrapnel in the head and face.  The physician stated that the Veteran's PTSD symptoms were more likely than not aggravated by his in-service head injury.  The physician further maintained that it was more likely than not that the Veteran's neurobehavioral symptoms were aggravated by his PTSD.  The physician reported that in considering the result of the Veteran's neuropsychological evaluation and the time course of the development of his cognitive disabilities, it was less likely than not that his cognitive disabilities were related to his in-service combat head injury.  

The Board observes that VHA physician specifically indicated that the Veteran currently suffers from cognitive and neurological symptoms, to include twitching of the eye, headaches, difficulty hearing, and memory problems, as well as evidence of a shrapnel injury to the head.  Additionally, the Board notes that the physician stated that it was more likely than not that the Veteran's headaches were proximately due to his in-service head injury.  The Board further observes that although the physician indicated that it was less likely than not that the Veteran's twitching of the eye, difficulty hearing, and memory problems were aggravated by his shrapnel in the head and face, the physician clearly accepted that the Veteran suffered shrapnel injuries to the head and face in service (and has residuals thereof).  

The Board also observes that the physician specifically maintained that it was more likely than not that the Veteran's neurobehavioral symptoms (apparently his cognitive and neurological abnormalities, to include symptoms such as twitching of the eye, headaches, difficulty hearing, and memory problems) were aggravated by his service-connected PTSD.  See 38 C.F.R. § 3.310.

Therefore, based on the totality of the evidence, the Board finds that the Veteran's current cognitive and neurological abnormalities resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, and memory problems, as well as residuals from shrapnel in the head and face, had their onset during his period of service, and/or were caused by his service-connected PTSD.  The evidence is at least in equipoise in this regard, and thus the Veteran is to be given the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  

The Board finds that the April 2017 opinions provided by the VHA physician, a neurologist, are the most probative opinions of record.  The opinions by the VHA physician support, at least in part, the Veteran's claim.  As such, the Board has granted service connection for cognitive and neurological abnormalities resulting from an in-service combat head injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, and memory problems, as well as residuals from shrapnel in the head and face.  





ORDER

Service connection for cognitive and neurological abnormalities resulting from an in-service combat injury, to include symptoms such as twitching of the eye, headaches, difficulty hearing, and memory problems, as well as residuals from shrapnel in the head and face, is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


